Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed on 10/08/2021, have been fully considered but they are moot in view of new ground(s). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitations "the ongoing data flow" in line 6. There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 23, 31, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Faccin et al. (US 20170289046) in view of Buskirk et al. (US 20020191543).

Regarding claim 1, Faccin discloses a method for managing an ongoing data flow based on a quality of service (QoS) policy (After a mobility manager (MM) context is established between the UE and the AN, the UE transmits a DN session establishment request to the CN. The control plane of the CN defines a QoS policy corresponding to the DN session; [0097]), the method comprising:
monitoring, by a radio access network (RAN) node, an ongoing condition of the ongoing flow, the ongoing condition related to a quality of service (QoS) parameter associated with a QoS policy for the on-going data flow (AN 504 maps the flow labels applied to a packet to parameters such as a QoS policy. AN 504 matches the packet (based on its flow label or descriptor) with the QoS information it receives from the CN 506; [0079].
For existing data sessions, the request for the dedicated resources may be provided in a “QoS modification” or “data session mapping modification” Request Message from the CN 506 to the AN 502, containing also an identifier of the corresponding existing DN/data session; [0129].
AN 504 may reject the QoS modification for an existing data session; [0153].
Note that the AN needs to monitor any changes/modification of the QoS parameters of an existing session in order to match the new parameter(s) to a QoS policy or reject the new QoS parameter.);
responsive to the monitoring, on condition that there is a change of the ongoing condition, determining, by a radio access network (RAN) node, whether the QoS parameter can be supported (AN 504 may reject the QoS policy for a data session (a new data session or the QoS modification for an existing data session). Typically, if the AN 504 rejects the QoS policy, the AN 504 simply does not provide the QoS. In some cases, this may result in a data session failing to connect; [0153]), 
the QoS parameter being associated with a flow bit rate (QoS policy may contain QoS parameters including but not limited to a maximum bit rate for a UE, a maximum uplink bit rate for a specific DN session, a maximum downlink bit rate for a DN session, a guaranteed bit rate (GBR) for a data/PDU session; [0068]);
on condition that the flow bit rate cannot be supported, informing, by the RAN node, a control plane of an inability to guarantee the flow bit rate (QoS policy may contain QoS parameters including but not limited to a maximum bit rate for a UE, a maximum uplink bit rate for a specific DN session, a maximum downlink bit rate for a DN session, a guaranteed bit rate (GBR) for a data/PDU session; [0068].
When the AN 504 rejects the QoS policy, the AN 504 transmits an indication of the QoS policy rejection to the CN 506. CN 506 may simply not enforce the QoS, and a flow between the UE 502 and the CN 506 may be transported as best effort; [0154].
CN includes a control plane mobility management function (CP-MM) and a control plane session management function (CP-SM). CP-SM decides the quality of service ( QoS) (that is, it performs QoS shaping, discussed below) for a UE, for a DN session and/or a data session; [0052-0053]).
Faccin does not expressly disclose that the QoS is associated with an effective flow bit rate.
In an analogous art, Buskirk discloses that the QoS is associated with an effective flow bit rate (At a particular network node or other ingress point, individual packets that make up a communications traffic stream can be classified into several flows or connections. Different QoS can be committed per flow by metering packets arriving at a given interface on a flow-by-flow basis. Flows whose effective bit rate exceeds what is committed in the service contract will be classified as non-conforming, and packets arriving at a time when its corresponding flow is non-conforming will be marked as non-conforming; [0012]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Buskirk in the system of Faccin in order to enable policing of flows associated with differing transmission (Buskirk; [0016]).

Regarding claim 23, the combination of Faccin and Buskirk, particularly Faccin discloses wherein the on-going data flow is between an application server and a user equipment (UE) (FIG. 8; [0101]).

Regarding claim 31, the combination of Faccin and Buskirk, particularly Faccin discloses receiving, by the control plane, information informed by the RAN node (When the AN 504 rejects the QoS policy, the AN 504 transmits an indication of the QoS policy rejection to the CN 506. CN 506 may simply not enforce the QoS, and a flow between the UE 502 and the CN 506 may be transported as best effort; [0154].
CN includes a control plane mobility management function (CP-MM) and a control plane session management function (CP-SM). CP-SM decides the quality of service ( QoS) (that is, it performs QoS shaping, discussed below) for a UE, for a DN session and/or a data session; [0052-0053]); and
sending, by the control plane, the information to another function (CN 506 may need to negotiate with an application server or the UE 502 regarding the decision (where the negotiation may be just a notification); [0154]).

Regarding claim 32, the combination of Faccin and Buskirk, particularly Faccin discloses wherein the another function is an application server (AS) (FIG. 8, process for a CN 506 to establish a QoS policy responsive to a request from an external application server or application function (AF) 522; [0100]),
the method further comprising:
receiving, by the control plane, from the AS server, updated transport protocol parameters for the on-going data flow (CN 506 may detect and authorize data sessions with respect to the application or service to which the data session corresponds. For example, the detection of a data session may be performed by analyzing a packet (e.g., by DPI), or by virtue of an application function (AF) 522 that may request from the CN 506 the transport of a certain type of data flow with a specific QoS; [0124]); and
updating, by the RAN node, the on-going data flow based on the updated transport protocol parameters (Once the data session is detected and authorized, QoS information resulting from the detection may be distributed to the AN 504, the UP-GW 516, and the UE 502. The AN 504 may identify applications or services using configured IP tuple mapping via info/policies. These applications or services may then be dynamically delivered to the AN 504 on a per-UE/per-subscriber basis, in order to enable roaming; [0124]).

Regarding claim 33, the claim is interpreted and rejected for the reasons cited in claim 1.

Regarding claim 34, the combination of Faccin and Buskirk, particularly Faccin discloses receive updated transport protocol parameters for the on-going data flow (CN 506 may detect and authorize data sessions with respect to the application or service to which the data session corresponds. For example, the detection of a data session may be performed by analyzing a packet (e.g., by DPI), or by virtue of an application function (AF) 522 that may request from the CN 506 the transport of a certain type of data flow with a specific QoS. Once the data session is detected and authorized, QoS information resulting from the detection may be distributed to the AN 504; [0124]); and
update the on-going data flow based on the received updated transport protocol parameters (The AN 504 may identify applications or services using configured IP tuple mapping via info/policies. These applications or services may then be dynamically delivered to the AN 504 on a per-UE/per-subscriber basis, in order to enable roaming; [0124]).

Claims 4-5, 10-11, 13, 19, 24-27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Faccin in view of Buskirk, and in view of Xie et al. (US 20170265063).

Regarding claim 10, the combination of Faccin and Buskirk does not expressly disclose the control plane including a network exposure interface function including interfaces for exchanging information with an external application server (AS), determining, by the network exposure interface function, network capability information upon receiving a change notification of the change in the QoS parameter; and sending, 
In an analogous art, Xie discloses the control plane including a network exposure interface function including interfaces for exchanging information with an external application server (AS) (By adopting the capability exposure network architecture of the related technology shown in FIG. 1, a mobile network externally exposes mobile network information and exposes a mobile network capability in a unified manner through a service exposure platform, and an exposure object includes a third-party application; [0061]), 
determining, by the network exposure interface function, network capability information upon receiving a change notification of the change in the QoS parameter (CEP analyzes that capability information is required to be acquired from a mobile network from the called API, sends an application which is adapted to the API to a CSE, and indicates the network capability information required to be acquired. CSE determines to acquire the corresponding network capability information from a target entity of the mobile network, and initiates a capability information acquisition process to the corresponding entity on a mobile/wireless network side. CSE assembles or orchestrates the obtained capability information to form an adaptation result of API calling according to a requirement of the API; [0064-0066]); and 
sending, by the network exposure interface function, the network capability information based on the received change notification to the AS (CSE returns the adaptation result of the API to the APP through the CEP; [0067]).
(Xie; [0006]).

Regarding claim 4, the combination of Faccin, Buskirk, and Xie, particularly Xie discloses upon receiving the network capability information (CSE returns the adaptation result of the API to the APP through the CEP; [0067]), 
the AS selecting a transport protocol and protocol parameters for the on-going data flow of at least one network service based on the received network capability information (the third-party application may request for service of QoS parameter updating, charging policy regulation (such as a service paid by a third party for a user), user preference information acquisition and the like through the CEP; [0068]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Xie in the system of Faccin and Buskirk in order to provide network capability exposure to external entities which ensures a user to smoothly use services, thereby improving quality of user experiences (Xie; [0006]).

Regarding claim 5, the combination of Faccin, Buskirk, and Xie, particularly Xie discloses wherein the network capability information comprises at least one of: an (CEP generates an updated Quality of Service (QoS) parameter or user priority parameter according to a user QoS parameter or priority parameter obtained from a service server and allowed by a service; [0028]); and
the network exposure interface function further exposes, for the on-going data flow, at least one of: a mean data rate; a minimum data rate; a maximum data rate; an effective data rate; a packet delay limit; and a packet loss rate (CEP sends the user capability updating request to the CSE, the generated user capability updating parameter being carried therein. The user capability updating parameter includes a corresponding parameter such as a bandwidth, a delay, charging and a time length; [0111]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Xie in the system of Faccin and Buskirk in order to provide network capability exposure to external entities which ensures a user to smoothly use services, thereby improving quality of user experiences (Xie; [0006]).

Regarding claim 11, the combination of Faccin, Buskirk, and Xie, particularly Xie discloses the control plane including the network exposure interface function (CEP sends an application which is adapted to the API to a CSE. CSE determines to acquire the corresponding network capability information from a target entity of the mobile network; [0064-0066]) and 
a policy control function (PCF) (PCRF may be configured to update a Policy Control and Charging (PCC) policy and user priority of the user according to the user capability updating parameter; [0012]), 
the method further comprising: 
sending, by the AS to the control plane via the network exposure interface function, the selected transport protocol and protocol parameter (capability exposure network architecture of the related technology only exposes the network capability to a third-party application, and the third-party application may request for service of QoS parameter updating, charging policy regulation (such as a service paid by a third party for a user), user preference information acquisition and the like through the CEP; [0068]); 
determining, by the control plane, how to handle the data flow based on the selected transport protocol and protocol parameters (CSE schedules the network resource to meet the network capability requirement of the user according to the user capability updating parameter. The CSE matches the user capability updating parameter (which is also called as a user capability updating parameter) according to the current network resource, and if the current network resource meets the capability updating requirement of the user, initiates a user policy updating request to a PCRF, parameter information of the service requested to be updated being carried in the request, such as information of the QoS parameter; [0112]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Xie in the system of Faccin and Buskirk in order to provide network capability exposure to external entities which ensures a user to smoothly use services, thereby improving quality of user experiences (Xie; [0006]).

Regarding claim 13, Faccin discloses a communication system comprising:
a radio access network (RAN) node and a control plane, wherein the RAN node comprises at least one processor operatively coupled to a corresponding set of memory components which include stored program instructions for execution by the at least one processor (CN 506 may know that the UE 502 is connected to multiple ANs 504a and 504b (e.g., different cellular RANs, or a cellular RAN and a Wi-Fi network, etc.); [0156]) such that the RAN node is configured to:
monitor a quality of service (QoS) parameter associated with a QoS policy for the ongoing data flow (AN 504 maps the flow labels applied to a packet to parameters such as a QoS policy. AN 504 matches the packet (based on its flow label or descriptor) with the QoS information it receives from the CN 506; [0079].
For existing data sessions, the request for the dedicated resources may be provided in a “QoS modification” or “data session mapping modification” Request Message from the CN 506 to the AN 502, containing also an identifier of the corresponding existing DN/data session; [0129].
AN 504 may reject the QoS modification for an existing data session; [0153].
Note that the AN needs to monitor any changes/modification of the QoS parameters of an existing session in order to match the new parameter(s) to a QoS policy or reject the new QoS parameter.),
in response to the monitoring, determine, on condition that there is a change of the QoS parameter associated with an on-going data flow to the QoS parameter, whether the QoS parameter can be supported (AN 504 may reject the QoS policy for a data session (a new data session or the QoS modification for an existing data session). Typically, if the AN 504 rejects the QoS policy, the AN 504 simply does not provide the QoS. In some cases, this may result in a data session failing to connect; [0153]); and
on condition that the QoS parameter cannot be supported, inform the control plane, via a first network interface enabling communications between the RAN node and the control plane, of an inability to guarantee the new QoS parameter (QoS policy may contain QoS parameters including but not limited to a maximum bit rate for a UE, a maximum uplink bit rate for a specific DN session, a maximum downlink bit rate for a DN session, a guaranteed bit rate (GBR) for a data/PDU session; [0068].
When the AN 504 rejects the QoS policy, the AN 504 transmits an indication of the QoS policy rejection to the CN 506. CN 506 may simply not enforce the QoS, and a flow between the UE 502 and the CN 506 may be transported as best effort; [0154].
CN includes a control plane mobility management function (CP-MM) and a control plane session management function (CP-SM). CP-SM decides the quality of service ( QoS) (that is, it performs QoS shaping, discussed below) for a UE, for a DN session and/or a data session; [0052-0053]);
the control plane comprises at least one processor operatively coupled to a corresponding set of memory components which include stored program instructions for execution by the at least one processor such that the control plane is configured to: obtain information being informed by the RAN node (When the AN 504 rejects the QoS policy, the AN 504 transmits an indication of the QoS policy rejection to the CN 506. CN 506 may simply not enforce the QoS, and a flow between the UE 502 and the CN 506 may be transported as best effort; [0154]).
Faccin does not expressly disclose that the QoS parameter being associated with an effective flow bit rate; and the control plane is configured to expose information to an application server.
In an analogous art, Buskirk discloses that the QoS is associated with an effective flow bit rate (At a particular network node or other ingress point, individual packets that make up a communications traffic stream can be classified into several flows or connections. Different QoS can be committed per flow by metering packets arriving at a given interface on a flow-by-flow basis. Flows whose effective bit rate exceeds what is committed in the service contract will be classified as non-conforming, and packets arriving at a time when its corresponding flow is non-conforming will be marked as non-conforming; [0012]).
(Buskirk; [0016]).
The combination of Faccin and Buskirk does not expressly disclose the control plane is configured to expose information to an application server.
In an analogous art, Xie discloses the control plane is configured to expose information to an application server (CEP analyzes that capability information is required to be acquired from a mobile network from the called API, sends an application which is adapted to the API to a CSE, and indicates the network capability information required to be acquired. CSE determines to acquire the corresponding network capability information from a target entity of the mobile network, and initiates a capability information acquisition process to the corresponding entity on a mobile/wireless network side. CSE assembles or orchestrates the obtained capability information to form an adaptation result of API calling according to a requirement of the API. CSE returns the adaptation result of the API to the APP through the CEP; [0064-0067]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Xie in the system of Faccin and Buskirk in order to provide network capability exposure to external entities which ensures a user to smoothly use services, thereby improving quality of user experiences (Xie; [0006]).

Regarding claim 19, the claim is interpreted and rejected for the reasons cited in claim 5.
Regarding claim 24, the claim is interpreted and rejected for the reasons cited in claim 10.
Regarding claim 25, the claim is interpreted and rejected for the reasons cited in claim 4.
Regarding claim 26, the claim is interpreted and rejected for the reasons cited in claim 11.
Regarding claim 27, the claim is interpreted and rejected for the reasons cited in claim 5.

Regarding claim 30, the combination of Faccin, Xie, and Buskirk, particularly Faccin discloses wherein the on-going data flow is between an application server is located and a user equipment (UE) (FIG. 8; [0101]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Faccin in view of Buskirk and in view of Zhang et al. (US 20140169192).

Regarding claim 22, the combination of Faccin and Buskirk does not expressly disclose prior to the monitoring, receiving, by the RAN node, an effective flow bit rate of a data flow from a control plane function for the RAN node to monitor.
(traffic patterns might be recorded at a RAN gateway. Effective bandwidth estimation software 138 retrieves a copy of the traffic pattern, performs a traffic classification, and updates the effective bandwidth-outage performance curve. FIG. 10 illustrates system 150 for estimating an effective bandwidth for service admission with an upstream or peer-to-peer (P2P) source. User equipment requests a service from service provider 146, admission control unit 142 looks up the corresponding effective bandwidth required to satisfy the QoS of downstream source 124 or upstream source or P2P source 152 in database 136 and responds to NTO 144, NTO 144 determines whether the system has sufficient capacity to meet the QoS target, and NTO 144 responds to service provider 146. However, in system 150, when the service is granted, service provider 146 requests that upstream source or P2P source 152 generates traffic. The client reports the traffic pattern to access nodes 154 and/or database 136. Access nodes 154, which may be RAN gateways, records and reports the traffic pattern and its traffic IDs to database 136. Effective bandwidth estimation software 138 retrieves a copy of the traffic pattern, performs a traffic classification, and updates the effective bandwidth-outage performance curve; [0048-0049]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Zhang in the system of (Zhang; [0064]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Nanda et al. (US 9998379), “Method And Apparatus For Controlling Data Rate Of A Reverse Link In A Communication System.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413